Title: Charles J. Ingersoll to James Madison, 9 May 1836
From: Ingersoll, Charles Jared
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia
                                
                                May 9/ 36
                            
                        
                        
                        I feel it to be my first and most grateful duty on my return from the delightful pilgrimage to the shrine of
                            Montpelier to enquire after your health & welfare which I hope Mrs. Madison or Miss Payne may be good enough to
                            write a line to inform me of without troubling you. It has given no little poignancy to the great regret I experienced at
                            being obliged to leave your residence to attend to business here that it disappeared under the procrastination which puts
                            off so many engagements, and here I am mortified with the assurance that I might have staid longer in the mountain and
                            constitution air of your elevation I hope you will not think me troublesome if I return as I already half promise myself I
                            will during the summer, for I may say with perfect and with painful truth that I never studied constitutional principles
                            with such advantage and that I long to resume the tuition. I am beginning to try to be a sort of farmer, which absorbs
                            pleasantly enough good parts of all the liesure I have. But as I engaged while at Washington to return there in the course
                            of the ensuing two or three months, on some business I have there, I feel as if it will be hard for me when half way to
                            Orange court house not to add the other half—Tacitus, who, like the constitution you blessed us with, is my constant
                            study, says that it is equally dangerous not to flatter at all and to flatter too much, perinde auceps si nulla, et ubi
                            nimia est, and I will not presume to write what I would but for the fear of falling, seemingly, into that vein—I may be
                            allowed, however, to say that there are peculiar reasons why the precepts and illustrations you so freely afford of the
                            great charters of our liberty and prosperity affect me with the strongest influences—So much so that I shall continue to
                            hope that I may be permitted to return to their enjoyment
                        You will have seen that the French debt is paid so that that source of disquiet is dried up, and I trust our
                            European Relations are so permanently pacific as to invite this country’s taking the lead in inculcating the law of
                            nations that free ships make free goods—a bond of peace which it should be our earnest endeavour as perhaps it may be our
                            destiny to exchange with all the maritime powers. I did not fail while at Washington to present the attractions of our
                            puttig ourselves in the first rank with that motto on the banner of the republican empire, in such quarters as I think
                            may hereafter at least strive to realise their benefits, for it seems to me that this country by negotiating that
                            principle into the conventional law of Europe and America would place itself in a much enviable advance of others
                        You will be sorry to learn that our frontier affairs are less quiet than the foreign. From what I heard at
                            Washington there is more ground for uneasiness as to the Texas contest than is elsewhere apprehended. Persons in the
                            government are much irritated. The barbarities of the Mexicans have excited strong feelings. The commanding officer does
                            not enjoy much confidence for discretion. Our regular troops are said to be deserting to Houston’s army—and in short I
                            found much more reason to fear national collision between Mexico & the US than I had any idea of when I left you—
                        My daughter desires me to offer her cordial compliments to Mrs. Madison and Miss Payne to whom as well as Mr.
                            Tod I beg to offer mine and to assure you of the sincere veneration and attachment with which I remain your most obedient
                            servant
                        
                        
                            
                                C J Ingersoll
                            
                        
                    